788 So. 2d 1108 (2001)
Jean RODRIGUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-921.
District Court of Appeal of Florida, Second District.
June 29, 2001.
SILBERMAN, Judge.
Jean Rodriguez appeals the summary denial of her Florida Rule of Criminal *1109 Procedure 3.800(a) motion for jail time credit. We affirm.
Rodriguez alleges that she is eligible for seventy-one days' jail time credit instead of the thirty-six days that she was allowed by the sentencing court. The trial court denied the motion, stating that nothing in the record supported her contention that she was detained from April 27, 2000, through May 11, 2000.
The court attached a sheriff's certificate reflecting the dates that Rodriguez was detained, and the certificate supports the court's ruling. The sheriff's certificate shows that Rodriguez was detained on March 24, 2000, and released on April 6, 2000, rather than on May 11, 2000. Consequently, Rodriguez is not entitled to relief pursuant to rule 3.800, because her right to relief is not apparent from the face of the record. However, if she has grounds to dispute the accuracy of the sheriff's log, she may seek relief under rule 3.850. See Freeman v. State, 746 So. 2d 545 (Fla. 2d DCA 1999).
Affirmed.
THREADGILL, A.C.J., and STRINGER, J., Concur.